       Case 18-26407-JKS          Doc 75 Filed 06/12/19 Entered 06/12/19 09:57:45                      Desc Cs
                                   will be closed without disc Page 1 of 1
Form clsnodsc − ntcclsnodis

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 18−26407−JKS
                                         Chapter: 7
                                         Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Franciscus Maria Dartee
   aka Frank M Dartee
   c/o 12 Moonshadow Court
   Kinnelon, NJ 07405
Social Security No.:
   xxx−xx−1197
Employer's Tax I.D. No.:


                              NOTICE OF DEFICIENCY CONCERNING DISCHARGE

      You are hereby notified that the above−named case will be closed without entry of discharge on or after July
12, 2019 for the reason(s) indicated below.

       Debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Joint debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Debtor has not filed a Certification in Support of Discharge certifying that all domestic support obligations
       due have been paid.

       Joint debtor has not filed a Certification in Support of Discharge certifying that all domestic support
       obligations due have been paid.



The court must receive the above noted document(s) prior to case closing in order to enter a discharge. If the case is
closed without entry of the discharge the debtor must file a Motion To Reopen to allow for the filing of same and pay
the applicable filing fee.




Dated: June 12, 2019
JAN: dmc

                                                                   Jeanne Naughton
                                                                   Clerk
